DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
On line 20, line 4, the numeral “130” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grammer (DE 195 45 440).
With respect to Claim 11, Grammer, Figure 3, teaches a method for supporting a roll of toilet paper, comprising:
placing the roll of toilet paper on a distal section of a holder arm 12 of a toilet paper
holder system, wherein the holder arm 12 is rotatably coupled with a third arm 76 of the toilet paper holder system, the third arm 76 is rotatably coupled with a second arm 72 of the toilet paper holder system, the second arm 72 is rotatably coupled with a first arm 70 of the toilet paper holder system, the first arm 70 is rotatably coupled with a wall mount 68 of the toilet paper holder system, and the wall mount is secured to a wall.
With respect to Claim 12, Grammer further teaches rotating the third arm 76 of the toilet paper holder system, so as to place the roll of toilet paper in an under-the-roll orientation.
With respect to Claim 13, Grammer further teaches rotating the third arm 76 of the toilet paper holder system, so as to place the roll of toilet paper in an over-the-top orientation.
With respect to Claim 14, Grammer further teaches wherein the first arm 70 is coupled with the wall mount via a first bearing mechanism (connection between elements 68 and 70).
With respect to Claim 15, Grammer further teaches wherein the second arm 72 is coupled with the first arm via a second bearing mechanism 74.
With respect to Claim 16, Grammer further teaches wherein the third arm 76 is coupled with the second arm via a third bearing mechanism (pivoting connection at 76).
With respect to Claim 19, Grammer further teaches wherein the holder arm comprises a hook that is configured to prevent the roll of toilet paper from sliding off the distal section of the holder arm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammer (DE 195 45 440) in view of Wilder (U.S. Patent No. 5,967,452).
With respect to Claim 1, Grammer, Figure 3, teaches a toilet paper holder 66 and dispenser system for holding a roll of toilet paper, the system comprising:
a wall mount 68;
a first arm 70 coupled with the wall mount 68 via a first bearing mechanism (connection between elements 68 and 70), the first arm having a central longitudinal axis;
a second arm 72 coupled with the first arm via a second bearing mechanism 74, the
second arm having a central longitudinal axis;
a third arm 76 coupled with the second arm 72 via a third bearing mechanism (pivoting connection at 76), the third arm having a central longitudinal axis; and
a holder arm 12 coupled with the third arm 76, the holder arm having a proximal section and a distal section configured to support a roll of toilet paper, the proximal section having a central longitudinal axis,
wherein the first bearing mechanism (connection between elements 68 and 70) enables the first arm to pivot about a first axis relative to the mount, while the central longitudinal axis of the first arm remains perpendicular to the first axis,
wherein the second bearing mechanism 74 enables the second arm 72 to pivot about a
second axis relative to the first arm 70, while the central longitudinal axis of the second arm 72 remains perpendicular to the second axis,
wherein the third bearing mechanism (pivoting connection at 76) enables the third arm 76 to pivot about a third axis relative to the third bearing mechanism, while the central longitudinal axis of the third arm remains coaxial with the third axis.
Grammer teaches all the elements of the dispenser except a fourth bearing mechanism, wherein the fourth bearing mechanism enables the proximal section of the holder arm to pivot about a fourth axis relative to the fourth bearing mechanism, while the central longitudinal axis of proximal section of the holder arm remains coaxial with the fourth axis and perpendicular to the third axis.
	However, Wilder, Figures 1 and 2, teaches a bearing 36 positioned between an arm 16,18 and the roll holder 32.
	It would have been obvious to one of ordinary skill in the art to provide a bearing at the juncture between an arm and the roll holder, as taught by Wilder, for the purpose of allowing a user to move the roll holder to any desired position.
	With respect to Claim 2, Grammer further teaches wherein the second axis is perpendicular to the central longitudinal axis of the first arm.
With respect to Claim 3, Grammer further teaches wherein the second axis is parallel with the first axis.
	With respect to Claim 4, Grammer further teaches wherein the third axis
is parallel with the second axis.
	With respect to Claim 5, Grammer further teaches wherein the third axis is parallel with the first axis.
	With respect to Claim 6, Grammer further teaches wherein the third axis is parallel with the first axis and the second axis.
	With respect to Claim 7, Grammer further teaches wherein the distal section of the holder arm is parallel with the proximal section of the holder arm.
	With respect to Claim 9, Grammer further teaches wherein the central
longitudinal axis of the third arm is perpendicular to the central longitudinal axis of the second
arm.
	With respect to Claim 10, Grammer further teaches wherein the distal section of the holder arm comprises a hook that is configured to prevent the roll of toilet paper from sliding off the distal section.
	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammer (DE 195 45 440) as applied to Claims 11-16 and 19 above, and further in view of Wilder (U.S. Patent No. 5,967,452).
	With respect to Claim 18, Grammer is advanced above.
	Grammer teaches all the elements of the method except for wherein the holder arm is coupled with the third arm via a fourth bearing mechanism
	However, Wilder, Figures 1 and 2, teaches a bearing 36 positioned between an arm 16,18 and the roll holder 32.
	It would have been obvious to one of ordinary skill in the art to provide a bearing at the juncture between an arm and the roll holder, as taught by Wilder, for the purpose of allowing a user to move the roll holder to any desired position.
	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammer in view of Wilder as applied to Claims 1-7 and 9-10 above, and further in view of Scheimberg (U.S. Patent No. 10,743,725).
With respect to Claim 8, Grammer would appear to teach the third bearing mechanism enables the third arm 76 to pivot about the third axis throughout a 360° angle of rotation.
However, it is unclear whether the stop between the distal end of 12 and the end of 12 attached at 76 would be able to clear the gap between the arms 72. 
Scheimberg, Figure 1, teaches that it is not necessary to have a stop between the ends.
As such, it would have been obvious to one of ordinary skill in the art to eliminate this stop, as taught by Scheimber, to allow the arm to pivot about a third axis throughout a 360° angle of rotation for the purpose of positioning the holder in any desired position.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammer (DE 195 45 440) as applied to Claims 11-16 and 19 above, and further in view of Wilder (U.S. Patent No. 5,967,452).
With respect to Claim 17, Grammer would appear to teach the third bearing mechanism enables the third arm 76 to pivot about the third axis throughout a 360° angle of rotation.
However, it is unclear whether the stop between the distal end of 12 and the end of 12 attached at 76 would be able to clear the gap between the arms 72. 
Scheimberg, Figure 1, teaches that it is not necessary to have a stop between the distal end of the holder 114 and the attached end 112.
As such, it would have been obvious to one of ordinary skill in the art to eliminate this stop, as taught by Scheimber, to allow the arm to pivot about a third axis throughout a 360° angle of rotation for the purpose of positioning the holder in any desired position.
	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammer (DE 195 45 440).
	With respect to Grammer is advanced above.
	Grammer, Page 3, line 2, teaches that the system is to be mounted “onto a wall, etc.” and Page 4, Claim 1, it states “mountable on a wall or the like”.
	Grammer does not specifically state wherein the toilet paper holder system is
configured to place a center of the roll of toilet paper in more than 94% of locations within a
rectangular area defined by a typical American 16” stud spacing and a fully extended combined length of the first arm and the second arm.
	However, it would have been obvious to one of ordinary skill in the art that the system could be mounted in any wall or surface with the proper tools and including more than 94% of locations within a rectangular area defined by a typical American 16” stud spacing and a fully extended combined length of the first arm and the second arm because one of ordinary skill because one of ordinary skill would have been expected to best placement for a particular use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654